



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an offence
    other than an offence referred to in subsection (1), if the victim is under the
    age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b);
    2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22, 48; 2015, c. 13, s.
    18.

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.C., 2020 ONCA 583

DATE: 20200915

DOCKET: C66488

Paciocco, Nordheimer and Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.C.

Appellant

Jessica Zita, for the appellant

Natalya Odorico, for the respondent

Heard: September 11, 2020 by videoconference

On appeal from the convictions imposed by Justice Thomas Carey
    of the Superior Court of Justice on July 27, 2018.

REASONS FOR DECISION

[1]

C.C. appeals his conviction for sexual assault and sexual touching
    regarding his step-daughter. At the conclusion of the hearing, we dismissed the
    appeal for reasons to follow. We now provide our reasons.

[2]

The appellant asserts that the trial judge erred in finding a
    neighbours evidence as corroborative; overemphasized certain post offense
    conduct; erred in evaluating the credibility of the complainant and the
    accused, and in treating the case as a credibility contest; and that his
    verdicts, that is his acquittal on a second sexual touching count, were
    inconsistent.

[3]

We are not persuaded that any of these asserted errors are made out in
    this case. This was a credibility case. The complainant said that the appellant
    had engaged in improper conduct towards her. The appellant denied that he had
    so acted. The trial judge accepted the evidence proferred by the prosecution,
    including that of the complainant, her mother and a neighbour, and rejected the
    evidence of the appellant. The trial judge also found that the appellants
    evidence did not give rise to a reasonable doubt. He gave his reasons for those
    conclusions.

[4]

The appellant has not demonstrated any palpable and overriding error in
    the trial judges credibility conclusions. In particular, the trial judge correctly
    found that the neighbours evidence as to what the appellant said about the
    accusations tended to provide independent support for the complainants
    assertions that the appellant had engaged in the asserted conduct.

[5]

Further, the acquittal on the second sexual touching count is not
    inconsistent. That count related to a particularized form of sexual touching that
    was not supported by the implied admissions the trial judge found the appellant
    to have made to the complainants mother and to the neighbour. The doubt in
    relation to this sexual misconduct does not preclude the trial judge from
    accepting the complainants evidence regarding the other incidents, especially
    in light of the admissions the trial judge found the appellant to have made.

[6]

It is for these reasons that we dismiss the appeal.

David M. Paciocco J.A.

I.V.B. Nordheimer J.A.

J.A. Thorburn J.A.


